Case 1:18-cv-01926-TBD Document 17 Filed 03/14/19 Page 1 of 4 PageID #: 70




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



 BAYER INTELLECTUAL PROPERTY                      )
 GMBH, BA YER AG and                              )
 JANSSEN PHARMACEUTICALS, INC.,                   )
                                                  )
                      Plaintiffs,                 )
                                                  )
                                                    C.A. No. 18-1926 (TBD)
              V.                                  )
                                                  )
 TEVA PHARMACEUTICALS USA, INC. and               )
 TEVA PHARMACEUTICAL INDUSTRIES                   )
 LTD.,                                            )
                                                  )
                      Defendants.                 )
                                                  )
 BAYER INTELLECTUAL PROPERTY                      )
 GMBH, BA YER AG and                              )
 JANSSEN PHARMACEUTICALS, INC.,                   )
                                                  )
                      Plaintiffs,                 )
                                                  )
                                                    C.A. No. 17-462 (TBD)
              V.                                  )
                                                    CONSOLIDATED
                                                  )
 TARO PHARMACEUTICAL INDUSTRIES                   )
 LTD. and TARO PHARMACEUTICALS                    )
 U.S.A., INC.,                                    )
                                                  )
                      Defendants.                 )
                                                  )

                                    STIPULATION AND ORDER

        This Stipulation is made by and between (I) Bayer Intellectual Property GmbH, Bayer

 AG, and Janssen Pharmaceuticals, Inc. (collectively "Plaintiffs"), and (2) Teva Pharmaceuticals

 USA, Inc. and Teva Pharmaceutical Industries Ltd. (collectively "Teva").

        WHEREAS the above-captioned case No. 18-1926-TBD involves U.S. Patent No.

 9,539,218 ("the '218 patent");
Case 1:18-cv-01926-TBD Document 17 Filed 03/14/19 Page 2 of 4 PageID #: 71




         WHEREAS         the    above-captioned      consolidated    lawsuit,   Bayer   Intellectual

 Property GmbH, et al. v. Taro Pharmaceutical Industries Ltd., et al., No. 17-462-TBD (the

 "Consolidated Action"), also involves the '2 I 8 patent;

         WHEREAS the above-captioned case No. 18-1926-TBD and the Consolidated Action are

  based on the filing of an Abbreviated New Drug Application by one or more defendants, seeking

  FDA approval to engage in the commercial manufacture, use, sale, and/or offer for sale of

  generic rivaroxaban products prior to the expiration of the '218 patent;

         WHEREAS Plaintiffs and Teva have agreed that the above-captioned case No. 18-1926-

 TBD should be consolidated into the Consolidated Action;

         WHEREAS Plaintiffs and Teva wish to stay the proceedings as against Teva;

         WHEREAS Plaintiffs and Teva wish for Teva to be bound by the final judgment in the

  Consolidated Action; and

         NOW THEREFORE, Plaintiffs and Teva, by and through their respective undersigned

  counsel in the above-captioned actions (No. 18-1926-TBD and the Consolidated Action), and

  subject to the approval of the Court, stipulate and agree as follows:

      I. The above-captioned case No. 18-1926-TBD is consolidated into the Consolidated

         Action, No. 17-462-TBD, for all purposes.

     2. The Consolidated Action will be stayed as between Plaintiffs and Teva.

     3. Once this Stipulation and Proposed Order has been approved by the Court, the

         proceedings involving Teva are stayed until such time as final judgment is entered

         following actual litigation on the merits in the Consolidated Action (i.e., excluding

         judgment that is entered as a result of settlement, consent judgment, stipulated judgment,

         or other judgment or disposition that is not an actual contested decision on the merits in




                                                   2
Case 1:18-cv-01926-TBD Document 17 Filed 03/14/19 Page 3 of 4 PageID #: 72




       the Consolidated Action). That is, Teva will not participate in the Consolidated Action,

       and as such will not, for example, produce any additional documents, participate in or be

       subject to any depositions, submit any expert reports, file any pleadings, or appear at the

       trial in the Consolidated Action.

    4. If the Consolidated Action as to all other Defendants in the Consolidated Action is

       resolved by settlement or any other type of stipulated, consent, or otherwise agreed final

       judgment prior to the entry of a final judgment on the merits by the Court, Plaintiffs and

       Teva agree that the stay of the Consolidated Action as between Plaintiffs and Teva shall

       be lifted upon the request and motion of Plaintiffs or Teva.

    5. Teva agrees to be bound by any final judgment, including any injunction, rendered in the

       Consolidated Action as to any other Defendant or Defendants, as if the case against Teva

       had not been stayed.

           a. Notwithstanding the above, any final judgment entered in the Consolidated

              Action concerning the issues of willful infringement and/or exceptional case

              under 35 U.S.C. § 285, or costs under 28 U.S.C. § 1920, or any other decision or

              ruling on fees or costs, shall not be entered against Plaintiffs or Teva as it pertains

              to the proceedings as against Teva. Plaintiffs and Teva agree to waive any claim

              for attorneys' fees and/or costs against the other.

    6. If the Court enters a final judgment that any Defendant remaining in the Consolidated

       Action infringes any of the claims of the '218 patent, Teva will be held to infringe those

       claims as well.




                                                3
Case 1:18-cv-01926-TBD Document 17 Filed 03/14/19 Page 4 of 4 PageID #: 73




    7. If a final judgment regarding validity is entered in Plaintiffs' favor as to any of the other

       Defendants in the Consolidated Action with respect to the '218 patent, final judgment

       will be entered in Plaintiffs' favor and against Teva as well.

    8. If a final judgment regarding validity is entered in favor of any other Defendants in the

       Consolidated Action with respect to the '218 patent, final judgment will be entered in

       Teva's favor as well.

    9. Teva and Plaintiffs retain the right to file an appeal from the judgment by the District

       Court in the Consolidated Action and to challenge on appeal the merits of the final

       judgment.



        MORRIS, NICHOLS, ARSHT & TUNNELL LLP              SHAW KELLER LLP

       /s/ <Derek:}. Pali.nestock,                        /s/ 'l(flren f£. 1(/{ler

       Jack B. Blumenfeld (#1014)                         Karen E. Keller (#4489)
       Rodger D. Smith (#3778)                            David M. Fry (#5486)
       Derek J. Fahnestock (#4705)                        I.M. Pei Building
        120 I North Market Street                         11 OS North Market Street, 12th Floor
       P.O. Box 1347                                      Wilmington, DE 19801
       Wilmington, DE 19899                               (302) 298-0700
       (302) 658-9200                                     kkeller@shawkeller.com
       jblumenfeld@mnat.com                               d fry@shawkel Ier.com
       rsm ith@mnat.com
       dfahnestock@mnat.com                               Attorney for Defendants Teva
                                                          Pharmaceuticals USA, Inc. and Teva
        Attorneys for Plaintiffs Bayer Intellectual       Pharmaceutical Industries, Ltd
        Property GmbH, Bayer AG, and Janssen
        Pharmaceuticals, Inc.

        March 14, 2019


               SO ORDERED this 14 day of Mar



                                       United States Circuit Judge, sitting by design ion


                                                  4
